DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020, 07/28/2020, 04/22/2021, and 01/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US 4708487, hereinafter Marshall).
Regarding claim 1, Marshall discloses an implement for stirring or comminuting food comprising:
a rotary shaft (figure 3, shaft 52) driven by a motor (figure 4, motor 70), wherein there is provided at an end of which that is opposite the motor a working part (blades 50);
an inner assembly (extension 44) and an outer assembly (cup 32), which at least in part define a housing of the implement (see figures 3 and 4),
wherein the inner assembly is provided within the outer assembly such that it is movable, and wherein the inner assembly comprises a support for the rotary shaft in such a rotatable manner that the working part is located on an outside of the implement to be able to stir or comminute food (see figures 3 and 4);
wherein the working part is provided within a shield (lower portion of cup 32) that is provided on the outer assembly;
wherein the inner assembly together with the rotary shaft supported thereby is axially movable relative to the outer assembly in the direction of the shaft (see figures 3 and 4), and
wherein the inner assembly is supported relative to the outer assembly such that an axial movement of the inner assembly in relation to the outer assembly leads to a rotary movement of the outer assembly relative to the inner assembly (via threads 46 and 88).
Regarding claim 10, Marshall discloses the inner assembly and the outer assembly being connected to each other by a thread (figure 4, threads 46 and 88) which is designed such that an axial movement of the inner assembly relative to the outer assembly leads to rotary movement of the outer assembly relative to the inner assembly (screw threads are known to produce rotary movement in response to axial movement), and
Wherein the thread comprises an element selected from the group consisting of a ball screw, a roller thread, and a sliding thread (threads 46 and 88 are considered to be sliding threads as recited).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4, and 7 are deemed to contain allowable subject matter because they recite alternate structures of the connection between the inner and outer assemblies that are not reasonably disclosed, taught, or suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose mixing implements having inner and outer assemblies connected by screw threads.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774